Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2014

                                     No. 04-14-00248-CV

                IN THE INTEREST OF A.M.M. AND M.B.L., CHILDREN,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01040
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This accelerated appeal from the termination of appellant’s parental rights has been
pending since the notice of appeal was filed in the trial court on April 9, 2014. The Texas Rules
of Judicial Administration require this court to “ensure that the appeal is brought to final
disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX. R. JUD. ADM.
6.2(a). Appellant’s brief was filed on July 7, 2014, and appellee’s brief was originally due on
July 28, 2014. On July 28, 2014, appellee filed a motion requesting a thirty-day extension of
time until August 27, 2014. Counsel assures this court that no further extensions of time will be
sought.

      The request is GRANTED, and appellee is ORDERED to file its brief no later than
August 27, 2014. No further extensions of time will be considered.




                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court